Opinion by
Cline, J.
Kumquats stipulated to be similar in all material respects to the merchandise the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) were held dutiable at 1 cent per pound under paragraph 743. Ducks in oil stipulated to be the same as those involved in Wa Chong Co.v. United States (61 Treas. Dec. 1118, T. D. 45695) were held dutiable at 10 cents per pound under paragraph 712 upon the weight of the ducks, exclusive of the weight of the oil, the weight of the oil in this instance being 46 pounds.